—In an action to recover damages for wrongful termination of employment, the defendants appeal from an order of the Supreme Court, Kings *527County (Vaughan, J.), dated June 17, 1998, which denied their motion to stay the action and to compel arbitration, and granted the plaintiff’s cross motion to permanently stay arbitration.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, the plaintiff’s cross motion is denied, the action is stayed, and the parties are directed to proceed to arbitration.
The defendant Cantor Fitzgerald Securities (hereinafter Cantor Fitzgerald), a member of the National Association of Securities Dealers (hereinafter NASD), hired the plaintiff as a securities broker. Upon accepting employment with Cantor Fitzgerald, the plaintiff executed an employment agreement and two Uniform Applications for Securities Industry Registration or Transfer (hereinafter Form U-4). The Form U-4 contained a broad arbitration clause. Although the plaintiff was subsequently fired and then rehired under a second employment contract which did not contain an arbitration clause, his obligation to arbitrate under the Form U-4 continued. The Form U-4 is not an employment contract, but rather an agreement between the plaintiff and NASD which remained effective (see, Gilmer v Interstate / Johnson Lane Corp., 500 US 20; In re Prudential Ins. Co. of Am. Sales Practice Litig. All Agents Actions, 133 F3d 225; O’Donnell v First Investors Corp., 872 F Supp 1274).
The plaintiff’s remaining contentions are without merit. Mangano, P. J., O’Brien, Ritter and Schmidt, JJ., concur.